UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      X
In re:                                                         Case   No. 19-12964
         DESMOND ELLIS                                         Chapter 7



                                       Debtor
                                                      X

                 NOTICE OF MOTION FOR AN ORDER PURSUANT TO
         11 U.S.C. $ 362(d) GRANTTNG RELIEF FROM THE AUTOMATIC STAY

              PLEASE TAKE NOTICE that ahearing will be held to consider the motion filed
by U.S. Bank Trust, N.4., as Trustee for LSF8 Master Participation Trust, by Caliber Home Loans,
Inc.,selicingagentlattorneyinfact ("Movant"),byitsattorneyKevinT.MacTiernan,foranorder
pursuant to Rule 9014 of the Federal Rules of Bankruptcy Procedure ("FRBP") (i) granting relief
from the automatic stay, imposed by 11 U.S.C. $ 362(a), pursuant to FRBP 4001, 11 U.S.C. $$
105(a), and362(d)(2) permitting Movant leave to take any and all action under applicable state law
to exercise its rernedies against the property located at73l North Oak Drive, Bronx, NY 10467 (the
"Property"); (ii) granting $350.00 in reasonable attorney's fees and $181.00 for the filing fee
necessary to bring the Motion; and (iii) for such other further and different relief as may seem just,
proper and equitable. The hearing will be held before this Court as set forth below:

            U.S. Bankruptcy    Judge:        Honorable Mary Kay Vyskocil

                   U.S. Courthouse:          U.S. Bankruptcy Court
                                             One Bowling Green
                                             New York, NY 10004-1408

             Return Date and   Time:         October 29,2019 at l0:00 am

Dated: October 1,2079                        Cohn & Roth, LLC
       Mineola, New York
                                             By:    /s/ Kevin T. MacTiernan
                                                    Kevin T. MacTiernan
                                             Attorneys for Movant
                                             100 E. Old Country Road
                                             Mineola, New York 11501
                                             (st6) 747-3030
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                         X
In re:                                                            Case   No. 19-12964
         DESMOND ELLIS                                            Chapter 7



                                          Debtor
                                                         X

                                  AFFIRMATION IN SUPPORT OF
                                            F FROM AUTO

               Kevin T. MacTielaìan, an attomey admitted to practice before the Southern District

of New York Bankruptcy Court (the "Court"), hereby affirms under penalty of perjury that:

               1.          I am an associate with the firm of Cohn & Roth, LLC, the attorneys for U.S.

Bank Trust, N.4., as Trustee for LSFS Master Participation Trust, by Caliber Home Loans, Inc.,

servicing agent/attorney in fact ("MsyAnt"). I am familiar with the facts set forth herein based upon

information and documentation supplied to me by Movant. I make this affirmation in support of the

motion of Movant (the "Motion") for an Order: (i) rnodifying and terminating the automatic stay (the

"Auþnqa!ig_Sl4y"), in place pursuant to $ 362(a) of the Title 1 1 of the United States Code (the

"Bankruptcy Code"), to permit Movant to exercise all of its rights and remedies with respect to

cefiain collateral known as 731North Oak Drive, Bronx, NY 10467 (the "Property") by virtue of

Rules 4001 and 9014 of the Federal Rule of Bankruptcy Procedure ("FRBP") and $ 362(d)(2) of the

Bankruptcy Code;    (ii)   granting $350.00 in reasonable attorney's fees and $ 181 .00 for the filing fee

necessary to bring the Motion; and      (iii) granting Movant such other further   and different relief as

lnay seem just, proper and equitable.

               2.          The Court has jurisdiction pursuant to 28 U.S.C. $ 1334. This is a core

proceeding pursuant to 28 U.S.C. $ 157(b).
               3.      Desmond    Ellis    (the "Debtor"), for the purpose of securing to Wihnington

Finance, a division of AIG Federal Savings Bank (hereinafter, the "Original Mortgagee") payment

of the principal sum of $360,000.00, with interest thereon, on or about July I 1,2005, for      a   valuable

consideration, executed and delivered to the Original Mortgagee     a   note dated on that day (hereinafter


"Note"), whereby the Debtor undertook and promised to pay to the Original Mortgagee the principal

sum and interest thereon at the rate provided for therein. The Note is annexed hereto as Exhibit        "4"

               4.      As collateral security for the paynent of indebtedness, the Debtor executed

and delivered to the Original Mortgagee a mortgage (hereinafter "Mortgage") dated July              1I,2005

and recorded with the City Register of the City          of New York on July 25, 2005 in             CRFN

2005000413898. The Mortgage is annexed hereto as Exhibit "8"

               5.      The Note and Morlgage were subsequently transferred to Movant who

thereafter obtained a Judgment of Foreclosure and Sale in state courl. See.' Exhibit "C". Pursuant

to the Rooker-Feldman doctrine, the Judgment and Foreclosure and Sale entered by the state court

establishes Movant's stancling to enforce the subject Note ancl Mortgage and cannot be challengecl

in this Court. See: Rooker v.Fid. Trust Co          263 U.S. 413 (1923); Dist. of Columbia Court          of

Appeals v. Feldman. 263 U.S. 413 (1923), Feinstein v. The Chase Manhattan Bank, 2006 WL

898076 at 2 (EDNY 2006); In re Castaldo. Jr.,2006 WL 3531459 ar.5 (SDNY 2006)

               6.      Movant is the present owner and holder of the Note and Moftgage on the

Property

               7.      The Mortgage constitutes a lien upon the Property. The Property is the

principal residence of the Debtor.

               8.      Movant,   as   holder of the Note and Morlgage, desires to colnrnence or continue

its action to foreclose upon the Morlgage.
               9   .    On September I 3, 2019 , the Debtor filed a voluntary petition for relief (the

"Petition") with the Court pursuant to Chapter 7 of the Bankruptcy Code. By reason of the Debtor

having filed the Petition, Movant, the holder of the Note and Mortgage, is presently stayed from

proceeding with any action under applicable state law to exercise its remedies against the Property

               10.      Annexed hereto as Exhibit "D" is the Relief from Stay
                                                                                    -   Real Estate and

Cooperative Apartments (the "Bankruptcy Worksheet"), as required by General Order 347 of this

Court

               1   1.   Movant should be granted relief from the Automatic Staybecause the Debtor

has no equity in the Property and the Property is not necessary to an effective reorganization,       11


u.s.c. $362(dx2).

                             LACK OF EOUITY FOR THE ESTATE

               12.      Pursuant to $ 362(d)(2) of the Bankruptcy Code, on request of a party-rn-

interest and after notice and hearing, the court shall grant relief from the Automatic Stay   if "(A) the

debtor does not have equity in such property; and (B) such property is not necessary to an effective

reorganization." See 11 U.S.C. $ 362(dX2)(A)-(B).

               1   3.   As of September 19, 2019, the Debtor's outstanding balance on the debt owed

to Movant is $643,304 .08. See Exhibit "D".

               14.      Annexed hereto as Exhibit "E"   is a copy of a market   analysis dernonstrating

that the Propefiy's market value is $570,700.00. Given this value, the Debtor has no equity in the

Properly

               15.      Movant submits that the Property        is not necessary for an        effective

reorganization as the instant case is a Chapter 7 liquidation
                 16.      Thus, the Court should grant relief from the Automatic Stay because the

Debtor has no equity in the Property and the Property is not necessary for an effective reorganization.

                                               CONCLUSION

                 17   .   As a result of the Debtor's default, Movant has been required to protect its

security interest by the filing of this Motion and is therefore entitled to the attomeys fees and costs

of this Motion. Moreover, the morlgage held by Movant provides that the Debtor shall pay to it, all

sums expended by it due to the default, including reasonable attorney's fees. Movant has expended

the following sums in relation to the Motion: $350.00 in reasonable attorneys fees and a $181.00

filing fee.

                18.       It is evident from all ofthe above that the Movant is entitled to relief from the

Automatic Stay. Accordingly, Movant requests that the Proposed Order, annexed hereto            as   Exhibit

"F", be signed as submitted and entered on the docket. The Proposed Order was served on all

interested parties.

                WHEREFORE, it is respectfully requested that an Order be issued vacating the

Automatic Staybyvirtue of 1 I U.S.C.      $   362(dX2) as to Movant; grantingMovant, its agents, assigns

or successors in interest leave to take any and all action under applicable state law to exercise its

remedies against the Properly; granting attorney fees and costs; and for such other further and

different relief as may seem just, proper and equitable.

Dated: October 1,2079                                      Cohn & Roth, LLC
       Mineola, New York
                                                           By:    /s/ Kevin T. MacTieman
                                                                  Kevin T. MacTiernan
                                                           Attorneys ftrr Movant
                                                           100 E. Old Country Road
                                                           Mineola, New York 1 1501
                                                           (sl6) 747 -3030
